Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28, 30-33, 35, 37-40, 42 and 44-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakoda et al. (US 20100201204)

    PNG
    media_image1.png
    487
    781
    media_image1.png
    Greyscale

 	With respect to claim 26, figures 1-4 of Sakoda et al.  (US 20100201204) discloses an apparatus for coil configuration in a wireless power transmitter, comprising: a transmitter coil (12 and 13)  including a first portion (12); and a controller (14) configured to (i) detect a condition (coil distance [0027]) associated with operation of the transmitter coil, and (ii) adjust current provided to the first portion of the transmitter coil (12) based on the detected condition, wherein the detected condition comprises an increased distance of separation between the transmitter coil and a receiver coil (21 and 22) that is inductively coupled to the transmitter coil, wherein the distance of separation is a distance in a direction perpendicular to a top or bottom surface of a power transmitting unit including the transmitter coil and a power receiving unit including the receiver coil ([0027] the supply side controller 14 calculates, as the inter-resonance coil distance, the offset amount between the axis of the primary side resonance coil 13 and the axis of the secondary side resonance coil 21, or an axis offset amount. The axis offset amount refers to the offset amount between the central axis of the primary side resonance coil 13 and the central axis of the secondary side resonance coil 21 in a direction perpendicular to the axial direction of the resonance coils 13, 21. The supply side controller 14 determines whether the primary side resonance coil 13 and the secondary side resonance coil 21 are in a proper positional relationship based on the axis offset amount, and sends the determination result to the charging controller 25.).  
 	With respect to claim 28, The apparatus of claim 26, wherein adjusting the current provided to the first portion of the transmitter coil results in an increase in magnetic field uniformity of the transmitter coil based on the detected increased distance of separation (this is interpreted as the enhanced magnetic field resonance see [0035]).
With respect to claim 30, Sakoda et al. discloses the apparatus of claim 26, wherein the transmitter coil further includes a second portion (13), and  the controller is configured to adjust the current provided to the first portion (12) of the transmitter coil to change characteristics of the current ([0029] the supply side controller 14 controls the AC power source 11 such that an AC current having a proper frequency that corresponds to the inter-resonance coil distance is supplied to the primary coil 12. ) compared to the second portion of the Application No. 16/932,2673Docket No.: INT22002PCTUS_D1 transmitter coil.  
 	With respect to claim 31, Sakoda et al. discloses the apparatus of claim 26, wherein the transmitter coil further includes a second portion (13), the first portion (12) of the transmitter coil is an innermost portion of the transmitter coil (upstream from second portion), a-the second portion of the transmitter coil is an outermost portion (downstream from inner portion) of the transmitter coil, and the innermost portion of the transmitter coil is configured to be electrically coupled in series with the outermost portion of the transmitter coil.  
 	With respect to claim 32, Sakoda et al. discloses the apparatus of claim 26, wherein the controller (14) is configured to adjust the current provided to the first portion (12) of the transmitter coil during wireless power charging operations of the wireless power transmitter ([0029] During charging of the secondary battery 24, the supply side controller 14 controls the AC power source 11 such that an AC current having a proper frequency that corresponds to the inter-resonance coil distance is supplied to the primary coil 12.).  
 	With respect to claim 33, Sakoda et al. discloses a wireless power transmitter unit (PTU)(10), comprising: a resonator (12 and 13) including a first portion (12); and detection logic (14) configured to (i) detect a condition (distance) associated with operation of the PTU with a power receiving unit (PRU)(25) , and (ii) adjust current provided to the first portion of the resonator based on the detected condition ([0029] During charging of the secondary battery 24, the supply side controller 14 controls the AC power source 11 such that an AC current having a proper frequency that corresponds to the inter-resonance coil distance is supplied to the primary coil 12.), wherein the detected condition comprises an increased distance of separation between the resonator and another resonator in the PRU that is inductively coupled to the resonator, wherein the distance of separation is a distance in a direction perpendicular to a top or bottom surface of the PTU and the PRU ([0027] the supply side controller 14 calculates, as the inter-resonance coil distance, the offset amount between the axis of the primary side resonance coil 13 and the axis of the secondary side resonance coil 21, or an axis offset amount. The axis offset amount refers to the offset amount between the central axis of the primary side resonance coil 13 and the central axis of the secondary side resonance coil 21 in a direction perpendicular to the axial direction of the resonance coils 13, 21.).  
 	With respect to claim 35, Sakoda discloses the wireless PTU of claim 33, wherein adjusting the current provided to the first portion of the resonator results in an increase in magnetic field uniformity of the resonator based on the detected increased distance of separation (this is interpreted as the enhanced magnetic field resonance see [0035]). 
	With respect to claim 37, Sakoda et al. discloses the wireless PTU of claim 33, wherein the resonator further includes a second portion (13), and the detection logic is configured to adjust the current provided to the first portion (12) of the resonator to change characteristics of the current compared to the second portion of the resonator transmitter ([0029] During charging of the secondary battery 24, the supply side controller 14 controls the AC power source 11 such that an AC current having a proper frequency that corresponds to the inter-resonance coil distance is supplied to the primary coil 12.).  
 	With respect to claim 38, Sakoda et al. discloses the wireless PTU of claim 33, wherein the resonator further includes a second portion (13), the first portion (12) of the resonator is an innermost portion of the resonator (upstream from second portion), a-the second portion of the resonator is an outermost portion of the resonator (downstream from first portion), and the innermost portion of the resonator is configured to be electrically coupled in series with the outermost portion of the resonator.  
 	With respect to claim 39, Sakoda discloses the wireless PTU of claim 33, wherein the detection logic  is configured to adjust the current provided to the first portion of the resonator during wireless power charging operations of the wireless PTU ([0029] During charging of the secondary battery 24, the supply side controller 14 controls the AC power source 11 such that an AC current having a proper frequency that corresponds to the inter-resonance coil distance is supplied to the primary coil 12.).  
 	With respect to claim 40, Sakoda discloses an apparatus for coil configuration in a wireless power transmitter, comprising: a transmitter coil (12 and 13) including a first portion (12); sensor circuitry (within 14) configured to detect a condition (distance) associated with operation of the transmitter coil; and logic circuitry (within 14) configured to configure the transmitter coil by adjusting current provided to the first portion of the transmitter coil based on the detected condition, wherein the detected condition comprises an increased distance of separation between the transmitter coil and a receiver coil that is inductively coupled to the transmitter coil, wherein the distance of separation is a distance in a direction perpendicular to a top or bottom surface of a power transmitting unit including the transmitter coil and a power receiving unit including the receiver coil ([0027] the supply side controller 14 calculates, as the inter-resonance coil distance, the offset amount between the axis of the primary side resonance coil 13 and the axis of the secondary side resonance coil 21, or an axis offset amount. The axis offset amount refers to the offset amount between the central axis of the primary side resonance coil 13 and the central axis of the secondary side resonance coil 21 in a direction perpendicular to the axial direction of the resonance coils 13, 21.).  .  
 	With respect to claim 42, Sakoda et al. discloses the apparatus of claim 40, wherein adjusting the current provided to the first portion of the transmitter coil results in an increase in magnetic field uniformity of the transmitter coil based on the detected increased distance of separation (this is interpreted as the enhanced magnetic field resonance see [0035]).
	With respect to claim 44, Sakoda et al. discloses the apparatus of claim 40, wherein the transmitter coil further includes a second coil (13), and the logic circuitry is configured to adjust the current provided to the first portion of the transmitter coil to change characteristics of the current compared to the second portion of the transmitter coil.
 	With respect to claim 45, Sakoda discloses the apparatus of claim 40, wherein the logic circuitry is configured to adjust the current provided to the first portion of the transmitter coil during wireless power charging operations of the wireless power transmitter([0029] During charging of the secondary battery 24, the supply side controller 14 controls the AC power source 11 such that an AC current having a proper frequency that corresponds to the inter-resonance coil distance is supplied to the primary coil 12.).  .  
 	With respect to claim 46, Sakoda et al. discloses the apparatus of claim 26, wherein the increased distance of separation between the transmitter coil and the receiver coil is detected independently of data communications exchanged via the transmitter coil and the receiver coil.  
 	With respect to claim 47, Sakoda et al. discloses the apparatus of claim 26, wherein the transmitter coil further includes a second portion (13), the first portion of the transmitter coil is an innermost portion (upstream from the secondary portion) of the transmitter coil, a-the second portion of the transmitter coil (13) is an outermost portion of the transmitter coil (downstream from the first portion), and turns of the innermost portion of the transmitter coil are disposed entirely within turns of theApplication No. 16/932,2676Docket No.: INT22002PCTUS_D1 outermost portion of the transmitter coil.  
 	With respect to claim 48, Sakoda et al. discloses the apparatus of claim 26, wherein when the increased distance of separation between the transmitter coil and the receiver coil is detected, the controller is configured to discontinue current provided to the first portion of the transmitter coil ([0037] When receiving the charging completion signal, the supply side controller 14 controls the AC power source 11 to terminate the power transmission.( [0039] Therefore, it is possible to determine whether the distance between resonance coils is suitable for efficiently carrying out power transmission without providing a dedicated sensor for measuring the distance between the resonance coils. Power transmission is thus prevented from being carried out in a state that is not suitable for efficiently performing the power transmission.).

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
 	Applicant argues Sakoda fails to disclose in claim 26 "a controller configured to (i) detect a condition associated with operation of the transmitter coil, and (ii) adjust current provided to the first portion of the transmitter coil based on the detected condition, wherein the detected condition comprises an increased distance of separation between the transmitter coil and a receiver coil that is inductively coupled to the transmitter coil, wherein the distance of separation is a distance in a direction perpendicular to a top or bottom surface of a power transmitting unit including the transmitter coil and a power receiving unit including the receiver coil.", the Examiner disagrees. 
 	Applicant goes on to further argue “However, the inter-resonance coil distance in Sakoda does not correspond to the distance of separation in claim 26. The distance of separation in claim 26 is a distance in a direction perpendicular to a top or bottom surface of a power transmitting unit including the Application No. 16/932,267 3 Docket No.: INT22002PCTUS_D1 transmitter coil and a power receiving unit including the receiver coil. In contrast, the inter- resonance coil distance in Sakoda is the axis offset, i.e., the distance between the axis of the primary side resonance coil and the axis of the secondary side resonance coil. Sakoda discloses that the supply side controller calculates, as the inter-resonance coil distance, the offset amount between the axis of the primary side resonance coil and the axis of the secondary side resonance coil. (Sakoda, par. [0027].) Sakoda discloses that the axis offset amount refers to the offset amount between the central axis of the primary side resonance coil and the central axis of the secondary side resonance coil in a direction perpendicular to the axial direction of the resonance coils. (Id.) The axis offset (i.e., the inter-resonance coil distance) in Sakoda is the distance (offset) between the axes of the primary and secondary coils, not the distance in a direction perpendicular to a top or bottom surface of a power transmitting unit including the transmitter coil and a power receiving unit including the receiver coil. 
 	Sakoda discloses that to efficiently charge the secondary battery, the vehicle needs to be parked such that the axis offset amount between the primary side resonance coil and the secondary side resonance coil is within a predetermined range. (Sakoda, par. [0033].) FIG. 3 of Sakoda shows the axis offset (i.e., the distance between lines Li and L2). Sakoda discloses that the axis offset amount is a distance between a straight line L1, which perpendicular to the central axis of the primary side resonance coil, and a straight line, which is perpendicular to the central axis of the secondary side resonance coil and parallel with the straight line L1. (Id.) The distance between L1 and L2 is not the distance in a direction perpendicular to a top or bottom surface of a power transmitting unit including the transmitter coil and a power receiving unit including the receiver coil.”  
 	The Examiner disagrees.  Even given that the distance between the L1 and L2 center line is the distance of separation, as shown in figure 2, the top or bottom of the surface of the transmitter would be orthogonal to the surface of the transmitter 13.  To put it plainly, the side of transmitter coil is also orthogonal to the surface of the transmitter which is perpendicular to the offset argued by the applicant. As such, even under the interpretation of the Applicant, Sakoda reads on the invention.
	On a further note, the orientation of various embodiments of the device are shown in figure 6 and figure 8 of Sakoda and are also thought to read on the claim language. 

Allowable Subject Matter
Claim 29, 36 and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 29, the prior art of record fails to disclose wherein the detected condition further comprises a measure of overlap between the transmitter coil and a receiver coil that is inductively coupled to the transmitter coil.  
	With respect to claim 36, the prior art of record fails to disclose wherein the detected condition further comprises a measure of overlap between the resonator and another resonator that is inductively coupled to the resonator.  
	With respect to claim 43, the prior art of record fails to disclose wherein the detected condition further comprises a measure of overlap between the transmitter coil and a receiver coil that is inductively coupled to the transmitter coil.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Tamaka et al. (US 20130270925)  
Masaoka (US 9755699)
Suesada et al. (US 9473212)
Sample et al. (US 8299652)
Lee et al. (US 7843288)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849      
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849